DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment received July 25, 2022:
Claims 1-3 and 5-7 are pending.  (Claims 8-9 are canceled below.)
The previous prior art rejection of record has been withdrawn in light of the amendment.
Election/Restrictions and Examiner’s Amendment
This application is in condition for allowance except for the presence of claims 8-9 directed to inventions non-elected without traverse.  Accordingly, claims 8-9 have been cancelled.
Allowable Subject Matter
Claims 1-3 and 5-7 are allowed.
	The following is an Examiner’s statement of reasons for allowance: none of the prior art of record, alone or in combination, appears to teach, suggest, or render obvious the invention of at least claim 1. 
	Claim 1 teaches a secondary-battery electrode manufacturing method comprising the elements therein. Notably, the method requires “a second step of cutting” wherein “after the second step of cutting, a step of compressing a portion of the active material layer which has been previously cut by the continuous wave layer, wherein the step of compressing includes pressing protrusions formed on the cut portion of the active material layer, wherein said protrusions protrude beyond an uncut surface of the active material layer adjacent thereto in a direction away from the surface of the core body.” 
	CN 104051705 (Zang et al.), previously relied upon, teaches cutting pole portions with laser cutting, wherein after cutting with a laser, the portion is rolled (para 0015), while WO 2014/103561A1/ US 2016/0214205 (Tsukuda) shows that laser cutting produces burrs (protrusions), and pressing deburrs the product.  However, none of the prior art of record teach, suggest, or render obvious that the compressing includes pressing protrusions formed on the cut portion of the active material layer, wherein said protrusions protrude beyond an uncut surface of the active material layer adjacent thereto in a direction away from the surface of the core body.  No recognition/motivation exists regarding protrusions protruding beyond an uncut surface of the active material layer… in a direction away from the surface of the core body.”  Thus, none of the prior art of record teaches, suggests, or renders obvious the claimed invention.  Since claims 2-3 and 5-7 are dependent upon claim 1, they are allowable for the same reason.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENIA WANG whose telephone number is (571)272-4942. The examiner can normally be reached a flex schedule, generally Monday-Thursday 5:30 -7:30(AM) and 9:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENIA WANG/Primary Examiner, Art Unit 1759